COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   MEMORANDUM ORDER

Appellate case name:     David Luis Cabrera v. The State of Texas

Appellate case number:   01-15-00281-CR; 01-15-00282-CR

Trial court case number: 1412605

Trial court:             228th District Court of Harris County

       On July 3, 2015, counsel for appellant filed a Motion to Withdraw Appeal in each of
these appeals, which we construe as a motion to dismiss. The motions are DENIED, without
prejudice to refiling. Pursuant to Texas Rule of Appellate Procedure 42.2(a), any voluntary
motion to dismiss in a criminal case must be signed by the appellant and his or her attorney.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually    Acting for the Court


Date: July 7, 2015